DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     PHILLIP A. JEAN-BAPTISTE,
                             Appellant,

                                     v.

                     WELLS FARGO BANK, N.A.,
                            Appellee.

                              No. 4D17-1280

                              [March 15, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. 12-014263 CACE
(11).

  Phillip Jean-Baptiste, Miramar, pro se.

  Kimberly S. Mello and Danielle M. Diaz of Greenberg Traurig, P.A.,
Tampa; and Michele L. Stocker of Greenberg Traurig, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.